UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4437


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISMAIL S. OMARA, a/k/a Omara S. Ismail,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cr-00008-GMG-DJJ-1)


Submitted:   October 25, 2013             Decided:   November 6, 2013


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Nicholas J. Compton, Assistant Federal Public Defender, Kristen
M. Leddy, Research and Writing Specialist, Martinsburg, West
Virginia, for Appellant.    John Castle Parr, Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ismail Omara seeks to appeal his sentence for bank

fraud.     See 18 U.S.C. § 1344 (2006).                      Omara pled guilty pursuant

to a written plea agreement and was sentenced to time served and

five years of supervised release.                        The district court ordered

Omara    to    pay       restitution        in   the    amount     of    $25,152.32.            On

appeal, counsel for Omara filed a brief pursuant to Anders v.

California,          386      U.S.    738    (1967),         asserting      there       are     no

meritorious issues for appeal but questioning the reasonableness

of   the   term          of   supervised     release.          Omara     filed      a    pro    se

supplemental brief echoing the claim raised by counsel.                                         The

Government has moved to dismiss the appeal as barred by Omara’s

waiver of the right to appeal included in the plea agreement.

We affirm in part and dismiss in part.

               Our review of the record leads us to conclude that

Omara knowingly and voluntarily waived his right to appeal his

sentence.          See United States v. Blick, 408 F.3d 162, 168-69 (4th

Cir. 2005).          The issue raised by Omara and by his counsel falls

within the scope of that waiver.                         Accordingly, because Omara

knowingly          and    voluntarily       entered      into      the     waiver       and    the

Government         now     seeks     to   enforce      it,    we   grant    the     motion      to

dismiss       in     part     and    dismiss      all    sentencing         issues       that    a

defendant may lawfully waive.                     As to any remaining issues, we

have reviewed the entire record in accordance with Anders and

                                                 2
have found no unwaived meritorious issues.                   We therefore affirm

the district court’s judgment as to all issues not encompassed

by Omara’s valid waiver of appellate rights.

           This     Court   requires       that    counsel       inform   Omara,    in

writing,   of    the   right     to    petition    the    Supreme    Court   of    the

United States for further review.                  If Omara requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this Court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Omara.                    We dispense with

oral   argument     because      the    facts     and    legal    contentions      are

adequately      presented   in    the    materials       before    this   Court    and

argument would not aid the decisional process.

                                                                 DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                          3